
	
		II
		Calendar No. 393
		112th CONGRESS
		2d Session
		H. R. 4628
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Received; read the first time
		
		
			May 8, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To extend student loan interest rates for
		  undergraduate Federal Direct Stafford Loans.
	
	
		1.Short titleThis Act may be cited as the
			 Interest Rate Reduction
			 Act.
		2.Interest rate
			 extensionSubparagraph (D) of
			 section 455(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7)(D)) is
			 amended—
			(1)in the matter
			 preceding clause (i), by striking 2012 and inserting
			 2013; and
			(2)in clause (v), by
			 striking 2012 and inserting 2013.
			3.Repealing
			 prevention and public health fund
			(a)In
			 generalSection 4002 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 300u–11) is
			 repealed.
			(b)Rescission of
			 unobligated fundsOf the
			 funds made available by such section 4002, the unobligated balance is
			 rescinded.
			4.Compliance with
			 Statutory Pay-As-You-Go Act of 2010The budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives April 27, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		May 8, 2012
		Read the second time and placed on the
		  calendar
	
